I am obliged to dissent from the opinion of the majority and have, as I deem it my duty to do, without attempting to analyze said opinion in detail, here set out at length my opinion as to the legal principles involved in the constitutional question before us. I do this for the reason that the majority opinion appears to me to completely disregard the essential facts involved in the case; fails to make application of very elementary principles of the common law of contracts and particularly because said opinion adopts a novel and surprising position, opposed to the uniform decisions of this court and, so far as I can ascertain, to the decisions of all courts, as to the relative powers of the legislative and judicial departments of government.
The above entitled proceeding is a criminal complaint preferred against said respondent corporation in the District Court of the Sixth Judicial District. The matter is before us upon the certification of a constitutional question.
Said complaint charges that the respondent "being the person and corporation holding the license pertaining to the Bijou Theatre unlawfully did neglect and refuse to pay to Robert S. Gallagher, a suitable person approved by the Board of Fire Commissioners of said Providence, and employed by the said Providence Amusement Company, a corporation, and stationed in the said Bijou Theatre pursuant to the provisions of Section 5 of Chapter 131 of the General Laws of 1909 as the same was amended by Chapter 1780 of the Public Laws of 1919, the sum of three dollars per day while employed as aforesaid, against the statute and the peace and dignity of the state." To this complaint the respondent pleaded not guilty and at the trial in said district court questioned the constitutionality of said Section 5, Chapter 131, General Laws, 1909, as amended by Chapter 1780 of the Public Laws, January Session, 1919. The respondent was adjudged guilty, sentence was deferred, and said constitutional question has been certified to this court for decision. *Page 503 
Said Section 5 as amended so far as the same relates to the question now before us is as follows: "The board of fire commissioners, or in case there is no such board, the chief of the fire department of every city shall station in every theatre during the time any audience is present therein a fireman, and the person or persons holding the license for the same shall pay such city for the attendance of such fireman the sum of two dollars, except in the City of Newport, where such person or persons holding the license shall pay such city for the attendance of such fireman the sum of three dollars, for every day during which any performance, show or exhibition shall be given therein: Provided, however, that in the city of Providence in lieu thereof the person or persons holding the license pertaining to such theatre shall employ at a salary of not less than three dollars per day a suitable person, approved by the board of fire commissioners thereof, who shall be stationed in such theatre during the time any audience is present therein, and who shall perform such duties as from time to time may be prescribed by said board to guard against fire, and to protect life and property in case of fire therein, and who shall not have any other duties and in case said board at any time shall withdraw its approval of any such person, another person approved by said board shall be employed in his stead; and no such employee approved as aforesaid shall be discharged by such licensee or licensees from his said employment, nor his salary reduced except with the prior approval of said board; and said board from time to time may prescribe a distinctive uniform and badge to be worn by every such employee during the time he is performing such duties; and said board from time to time may assign any officers or members of the fire department thereof to inspect such theatres and see whether such persons are properly performing their said duties therein, and such officers or members at all reasonable times upon showing their credentials shall be admitted free of charge into all parts of all theatres in said city; and provided further, that in the cities of Woonsocket *Page 504 
and Central Falls in lieu thereof the person or persons holding the license pertaining to such theatres shall employ a suitable person approved by the chief of the fire department thereof, who shall be stationed in such theatre during the time any audience is present therein, and who shall perform such duties as from time to time may be prescribed by said chief of the fire department to guard against fire, and to protect life and property in case of fire therein, and in case said chief of the fire department at any time shall withdraw his approval of any such person, another person approved by said chief of the fire department shall be employed in his stead; and no such employee approved as aforesaid shall be discharged by such licensee or licensees from his said employment except with the prior approval of said chief; and said chief from time to time may prescribe a distinctive uniform and badge to be worn by every such employee during the time he is performing such duties; and said chief from time to time may assign any officers or members of the fire department thereof to inspect such theatres and see whether such persons are properly performing their said duties therein, and such officers or members at all reasonable times upon showing their credentials shall be admitted free of charge into all parts of all theatres in said cities."
The respondent's various claims as to the unconstitutionality of said section are substantially as follows: 1. That said section compelling the holder of a license pertaining to a theatre in the city of Providence to pay three dollars per day to the person employed to guard against fire and to protect life in case of fire in such theatre, and in providing that the salary of the person so employed to guard against fire and to protect life in such theatre shall not be reduced except with the prior approval of the board of fire commissioners of the city of Providence deprives the defendant of its liberty and property without due process of law in violation of Section 1 of the Fourteenth Amendment of the Constitution of the United States. 2. That said section by imposing *Page 505 
an unequal burden on the defendant as against the burdens imposed on other persons holding theatrical licenses in other cities in the State of Rhode Island and in providing that the salary of the person employed to guard against fire and to protect life in a theatre in the city of Providence shall not be reduced except with the prior approval of the board of fire commissioners of the city of Providence denies to the defendant the equal protection of the laws in violation of Section 1 of the Fourteenth Amendment of the Constitution of the United States. 3. That the provision of said section compelling the holder of a license pertaining to a theatre in the city of Providence to pay three dollars per day to the person employed by such holder to guard against fire does not distribute the burdens of the state fairly among its citizens, and is in violation of Article I, Section 2 of the Constitution of the State of Rhode Island. 4. That the provision of said section compelling the holder of a license pertaining to a theatre in the city of Providence to pay three dollars per day to the person employed by such holder to guard against fire and to protect life in such theatre deprives the defendant of its liberty and property without the judgment of its peers and is in violation of Article I, Section 10, of the Constitution of the State of Rhode Island. 5. That the provision of said section fixing the salary of the person employed to guard against fire in a theatre in the city of Providence impairs the obligation of a contract existing between the defendant and Robert S. Gallagher and is in violation of Article I, Section 10, of the Constitution of the United States.
The section in question is plainly an attempt on the part of the General Assembly in the exercise of its police power to legislate for the safety and welfare of the people. As was stated by this court in Opinion to the Governor, 24 R.I. 603, 605, "There is also a common assent that the legislature has the right of control in all matters affecting public safety, health and welfare, on the ground that these are within the indefinable but unquestioned purview of what is *Page 506 
known as the police power. It is indefinable because none can foresee the ever changing conditions which may call for its exercise; and it is unquestioned because it is a necessary function of government to provide for the safety and welfare of the people."
In Barbier v. Connolly, 113 U.S. 27, the court said: "But neither the Amendment" (the Fourteenth Amendment), "broad and comprehensive as it is, nor any other amendment was designed to interfere with the power of the State, sometimes termed its `police power,' to prescribe regulations to promote the health, peace, morals, education and good order of the people."
It is beside the mark for the respondent to claim that it is beyond the power of the General Assembly to provide these regulations for the conduct of the theatrical business in this state, because the operation of a theatre is a private business. The purpose of the statute is not primarily to regulate the business of the holders of theatre licenses; but to guard the safety of those who attend theatrical entertainments. In the city of Providence upon every secular day the audiences in the many theatres number thousands, a large proportion of whom are women and children. Experience has forcibly demonstrated the great hazard to which such audiences are subjected in the absence of safeguards for their protection and constant vigilance that such safeguards are maintained. It has been shown in many instances that the maintenance of such regulations for the safety of audiences cannot prudently be left to the initiative or to the control of the theatre managers or their employees. Although the operation of theatres may in law be regarded as a form of private business the care for the safety of theatrical audiences clearly presents a field for the exercise of the police power of the state for the public welfare. Tannenbaum v. Rehm, 152 Ala. 494;  Hartford v. Parsons, 87 A. 736.
The respondent contends that said section in requiring that it as the operator of a theatre in the city of Providence should employ a fire guard or inspector at a salary of not less *Page 507 
than three dollars per day and that said guard should not be discharged nor his salary reduced except with the approval of the board of fire commissioners interferes with the respondent's right to freely contract with its servant and thus deprives it of its liberty without due process of law. It has been held that the right to make contracts is embraced in the conception of liberty guaranteed by the Fourteenth Amendment. This was pointed out by the court in Allgeyer v. Louisiana, 165 U.S. 578; Lochner
v. N.Y. 198 U.S. 45; Adair v. U.S., 208 U.S. 161;Coppage v. Kansas, 236 U.S. 1. It may be noted in passing that the respondent and the majority opinion place great reliance upon the authority of the cases just cited, but the legislation under review in those cases had no reference to health, safety, morals or the public welfare; and it is in the regulation of those matters alone that the legitimate field is presented for the exercise of the police power. In Allgeyer v. Louisiana,165 U.S. 578 the court was considering the application of a statute of Louisiana, regulating insurance upon property in said state to a contract of insurance made in New York. In Lochner
v. New York, 198 U.S. 45, a statute of New York regulating the hours of labor of bakers was declared to have no relation to public health and not an exercise of the police power. In Adair
v. United States, 208 U.S. 161, an act of Congress making it an offence for a public carrier to discharge an employee because he was a member of a labor organization was held not to be within the power of Congress in the regulation of interstate commerce. In Coppage v. Kansas the court was considering a statute of Kansas making it a misdemeanor for an employer to require an employee to agree not to become or remain a member of a labor organization during the time of the employment. Those cases therefore are not in point upon the question now before us. They all admit that when the police power may properly be exercised for the preservation of public health and safety, as Mr. Justice PITNEY says in Coppage v. Kansas, 236 U.S. 1, "Such police regulations may reasonably *Page 508 
limit the enjoyment of personal liberty including the right of making contracts." Mr. Justice HUGHES, in commenting upon these cases in Chicago v. McGuire, 219 U.S. 549, at 567, says: "But it was recognized in the cases cited, as in many others, that freedom of contract is a qualified and not an absolute right"; and further, that the right to make contracts "is subject also, in the field of state action, to the essential authority of government to maintain peace and security, and to enact laws for the promotion of the health, safety, morals and welfare of those subject to its jurisdiction." Said justice then cites at page 568 a list of cases in the United States Reports which supports the doctrine which he has enunciated.
In Chicago, c. R.R. Co. v. McGuire, supra, the court held that the "State has power to prohibit contracts limiting liability for injury made in advance of the injury received and to provide that the subsequent acceptance of benefits under such contracts shall not constitute satisfaction of the claim for injuries received after the contract," and that "such a statute does not impair the liberty of contract guaranteed by the Fourteenth Amendment."
In State v. Read, 12 R.I. 137, the defendant had been convicted on a complaint charging him with "keeping and exposing for sale certain drinks, food and merchandise" in violation of the following statute: "Sec. 1. Whenever any religious society shall hold any camp, tent, grove, or other out-door meeting, for any purpose connected with the object for which such religious society was organized, no person, without the consent of such religious society or of its proper officers, shall keep in any shop, tent, booth, wagon or carriage, or other place for sale, or expose for sale any spirituous or intoxicating liquors, or other drinks, or food, or merchandise of any kind, or hawk or peddle any such liquors, or merchandise within one mile of the place of such meeting; . . . Provided, however, that nothing herein contained shall be construed to prevent innkeepers, grocers, or other persons from pursuing their ordinary business at their usual *Page 509 
place of doing business, nor to prevent any person from selling victuals in his usual place of abode."
The defendant had leased land for the purpose of selling food but the statute prohibited his enjoying the privileges provided for in his contract. He as well as all land owners, except "inn keepers, grocers or other persons," "pursuing their ordinary business at their usual place of doing business," and a person "selling victuals in his usual place of abode," within one mile of the meeting were by the act denied the liberty of acquiring property by making contracts for the sale of food and other merchandise. But this court held that the statute was constitutional as a valid police regulation.
In the case of In re Williams, Petr., 79 Kas. 212, the court upheld a statute which interfered with the petitioner's liberty of making contracts for the sale or delivery of black powder. The act provided as follows: "It shall be unlawful for any individual, firm or corporation to sell, offer for sale or deliver for use at any coal mine or mines in the State of Kansas, black powder in any manner except in original packages containing twelve and one-half pounds of powder, said package to be securely sealed," c. The statute applied to no explosive except black powder and was limited to coal mines, but the court held that the act was a valid police regulation and did not violate the state constitution or the Fourteenth Amendment.
In Dayton Coal  Iron Co. v. Barton, 53 S.W. (Tenn.) 970, the court upheld a statute which interfered with the obligation of contract, existing between employer and employee, that the employee should receive a certain portion of his wages in orders on the employer's store. The act provided, "that all persons using store orders to pay their employees shall if demanded redeem the same in the hands of the employee or a bona fide
holder, in money." The court held that the statute was a valid police regulation and did not violate the state constitution or the Fourteenth Amendment. *Page 510 
And in Davis Coal Co. v. Polland, 158 Ind. 607, where the statute required as a safety appliance that mines be propped up and gave a right of action to employees for any injury occasioned by failure to comply with the provisions of the statute, the employee not only knew the risk but had by contract with the mine owner waived the right provided by statute to have the mine roof propped up for his safety. The court held that the contract was unenforceable and that the employee could recover for the injuries received by reason of the owner's failure to do that which the employee had agreed for a good consideration that the owner need not do. The court held that the act was a proper police measure and not unconstitutional.
See People ex. rel. N.Y. Electric Lines Co. v. Squire, 107 N.Y. 593. The city of New York had by contract given the electrical company the right to use the city streets. The statute requiring electrical conductors to be placed underground imposed a heavy financial burden upon the electrical company as a condition precedent to its enjoying the benefits to be derived from its contract. The New York Court held that the act was a valid police measure and was not unconstitutional as in violation of the contract wherein the electrical company obtained from the city the right to use the streets. On appeal the act was upheld by the United States Supreme Court. See People ex. rel. N YElec. Lines Co. v. Squire, 145 U.S. 175.
In Presbyterian Church v. N.Y. City, 5 Cow. 538, an ordinance was held valid which prohibited the use for burial purposes of land which the city had previously conveyed to the plaintiff for church and cemetery purposes by deed containing full covenants of warranty. The court held the ordinance to be a valid police measure.
In Silz v. Hesterberg, 211 U.S. 31, an act prohibiting the purchase, sale or possession of game during the closed season, even when the game was lawfully killed in a foreign country, was held to be a proper police regulation and not in violation of the state constitution or the Fourteenth Amendment. *Page 511 
In Geer v. Conn., 161 U.S. 519, an act was held valid as a police measure which prohibited the sale and shipment out of the state of game lawfully killed. To the same effect see Kidd
v. Pearson, 128 U.S. 1; Hall v. DeCuir, 95 U.S. 485;Sherlock v. Alling, 93 U.S. 99 and Gibbons v. Ogden, 9 Wheat. 1.
In the following cases statutes limiting the right to contract have been held constitutional as valid police measures: In Holden v. Hardy, 169 U.S. 366, an act limiting labor in mines to eight hours a day; In Soon Hing v. Crowley, 113 U.S. 703, an act prohibiting work in laundries from 10 P.M. to 6 A.M.; to the same effect see Barbier v. Connolly, 113 U.S. 27. In Munn v. People of Ill., 94 U.S. 113, an act fixing the maximum charge for storing grain and prohibiting contracts for a larger amount, and in Frisbie v. U.S., 157 U.S. 160, an act of Congress prohibiting attorneys from contracting for a larger fee than ten dollars for prosecuting pension claims.
In Opinion to House of Representatives, 163 Mass. 589, the court held constitutional an act requiring all corporations, copartnerships or individuals engaged in any manufacturing business and employing more than twenty-five employees to pay wages weekly, thus interfering with the right to freely contract.
In Gundling v. Chicago, 177 U.S. 183, 188, the court said: "Regulations respecting the pursuit of a lawful trade or business are of very frequent occurrence in the various cities of the country and what such regulation shall be and to what particular trade, business or occupation they shall apply are questions for the state to determine, and their determination comes within the proper exercise of the police power by the state and unless the regulations are so utterly unreasonable and extravagant in their nature and purpose that the property and the personal rights of the citizen are unnecessarily and in a manner wholly arbitrary interfered with or destroyed without due process of law, they do not extend beyond the power of the state to pass and they form no subject for Federal interference." *Page 512 
We have at this length considered the respondent's claim that under the Fourteenth Amendment there has been secured to the theatre manager the absolute and unqualified right to contract as to the service and the compensation of the fireguard or inspector stationed at its theatre and that said Section 5, in violation of the Fourteenth Amendment, has undertaken to control the contract between it as a master and said inspector as a servant. In making this contention the respondent and the majority opinion completely lose sight of the fundamental principles underlying the relation of master and servant. These principles are too elementary to require statement save for the fact they have been entirely disregarded by said argument and majority opinion. The relation of master and servant exists only when "the employer retains the right to direct the manner in which the business shall be done, as well as the result to be accomplished, or, in other words, not only what shall be done, but how it shall be done." 26 Cyc. 966. "He is to be deemed a master who has the superior choice, control, and direction of the servant, and whose will the servant represents, not merely in the ultimate result of the work but in the details." 26 Cyc. 965. An examination of said Section 5 unmistakably indicates that the relation there established between a theatre operator and a fire inspector is entirely lacking in the elements essential to the relation of master and servant. Disregarding for the time those provisions the validity of which the respondent questions (viz., fixing a minimum salary and providing that the fireguard may not be discharged or his salary reduced "except with the prior approval of said board"), it appears that in the city of Providence the licensee of a theatre shall employ a suitable person approved by the board of fire commissioners who shall be stationed in such theatre during the time any audience is present therein, who shall perform the duties prescribed by the board to guard against fire and to protect life and property in case of fire in such theatre, who shall not have any other duty, and in case said board at any time *Page 513 
shall withdraw its approval of such person another person, approved by said board, shall be employed in his stead. The theatre licensee has neither the unrestricted choice, control or direction of the inspector. Such licensee can only employ an inspector approved by the board of fire commissioners. The period during which his services are to be performed are fixed by law. The licensee cannot prescribe his duty, such direction being vested in the fire commission; the licensee may not require or receive services from the inspector beyond the duties prescribed by said board. If said board is not satisfied with the manner in which the inspector performs his duties he must be replaced by another inspector approved by the board; and the power is given to the board and not to the licensee to prescribe the uniform and the badge to be worn by such inspector. Said section does use the word "employ" with reference to the appointment of such inspector. The respondent seizes upon said word as indicative of the nature of the inspector's service and appears to assume that since masters "employ" their servants the employment of the inspector by the licensee makes said inspector the servant of the licensee. Such reasoning magnifies the use of a somewhat indefinite word into an indication of legislative intent contrary to and inconsistent with all the other provisions of said section. It is plain that the limit of the intention of the General Assembly in the use of the word "employ" was to permit the theatre licensee in Providence to nominate for the approval of the fire commissioners, or to select for their approval, the person who should act as fire inspector in the theatre of such licensee but the person so nominated when approved by the board did not become in the slightest particular the servant of such licensee but became the person charged with the performance of a public duty under the direction of the board of fire commissioners. For the court to give the conclusive force to the word "employ" which the respondent urges would be to question the deliberate action of a coordinate branch of the government upon a mere verbal quibble, and to magnify what is *Page 514 
clearly circumstantial into something essential and intrinsic. Under the statute the nature of the duties to be performed by the theatre fire guards in each of the cities of the state are the same whether said fireguard be a member of the fire department of such city or a person selected by the theatre licensee and approved by the board of fire commissioners or the chief of the fire department of such city, save that in the city of Providence it is specially provided that the duties of the fireguard shall be restricted to the public duty of guarding against fire and protecting life and property in case of fire and that he shall have no other duty. This provision would completely exclude the performance by the inspector of any service for the theatre licensee in the ordinary conduct of its business as the operator of a theatre. It is clear to us that the fireguard stationed in a theatre is not the servant of the theatre licensee but a person charged with the performance of a public duty, and all the respondent's criticism of said Section 5 as an attempt to interfere with its right to contract freely with its servant is without point or pertinency.
One of the tests which the respondent suggests to establish that the fire inspector is his servant is that the respondent would be responsible for the result of the inspector's negligence. A master may be compelled to respond in damages for the negligent act of his servant but the theatre manager would not be liable for the negligent act of the fireguard in the performance of his duties because the manager can not direct or control the acts of the fireguard. The board of fire commissioners has certified to the competency of the fireguard. The fireguard cannot be discharged by the manager without permission from the board of fire commissioners. The manager is not the master and the fireguard is not a servant. See Durkin
v. Kingston Coal Co. et al., 171 Penn. 193, which was an action of negligence for injury to a coal miner brought against the mine owner. The statute provided that no person "shall be permitted to act as mine foreman" until after examination by an examining *Page 515 
board created by the state and a certification as to qualification by the mine inspector appointed by the governor. The statute required all mine owners and operators to "employ" a certified mine foreman under penalty of a fine of twenty-five dollars per day. The duties of the mine foreman are prescribed by the act and the owners or operators of the mines can not interfere with his duties. The act provides that "for any injury to person or property occasioned by any violation of this act or any failure to comply with its provisions by any . . . mine foreman a right of action shall accrue to the party injured against said owner or operator for any direct damage he may have sustained thereby." The court, holding that the mine owner was not liable in spite of the statute making him liable for the negligence of the certified mine foreman, said: "This statute regarded as a whole is an extraordinary piece of legislation. Through it the law-makers say to the mine owner, `you can not be trusted to manage your own business. Left to yourself you will not properly care for your own employees. We will determine what you shall do. In order to make certain that our directions are obeyed we will set a mine foreman over your mines with authority to direct the manner in which your operations shall be conducted, and what precautions shall be taken for the safety of your employees. You shall take for this position a man whom we certify to as competent. You shall pay him his salary. What he orders done in your mines you shall pay for. If, notwithstanding our certificate he turns out to be incompetent or untrustworthy you shall be responsible for his ignorance or negligence.'" The statute was held to be unconstitutional so far as it purported to make the mine owner liable for the negligence of the certified foreman.
The respondent contends that if the provisions of Section 5 are held to be valid such determination will require us to approve the constitutional soundness of all legislation which may assume to fix by statute the wages of private employees when the performance of their duties has any relation to *Page 516 
public safety, as, for example, the wages of locomotive engineers, motormen, chauffeurs and the like; and finally that we must approve legislative regulation of the wages of any class of workmen with which the General Assembly may see fit to deal. Such argument is clearly specious. All such private employes and workmen are servants of a private master performing such master's business in accordance with the master's direction. That the safety of the public frequently depends upon the proper performance of their duties is merely an incident of their occupation. A fire inspector stationed in a theatre is not engaged in the service of a private master. He is performing the duties prescribed by law under the direction of a public board. His duty is to the public. The public is the master and it is for the public as represented by the law-making power of the State to fix his compensation and to regulate the terms of his employment. No principle is better settled than that compensation for the performance of public duties may be fixed by law whether such compensation is paid from the public treasury or charged against the business in relation to which it is to be performed.
The burden upon the theatre manager consists in being obliged to pay the compensation of the fireman or fireguard stationed in his theatre; it is a matter of no consequence to him, and it has no bearing upon the reasonableness of the charge or the constitutionality of the act whether he be required to pay said compensation to the city and the city pay the fireman or inspector, or that the manager be directed to pay the fireman or inspector directly. The manner of payment is a matter of detail, the vital consideration is whether such manager should be compelled to pay the charge at all. There is a long line of decisions holding that whenever any business or line of business affects the public health, safety, morals or welfare, thereby becoming a proper subject for police regulation, the fees and charges for inspection or otherwise for protecting the public against the dangers incident to such business may be imposed upon the *Page 517 
business itself, regardless of whether any special franchise or privilege had been conferred upon such business, or that it was one affected with a public interest or was one merely of private interest.
In Willis v. Standard Oil Co., 50 Minn. 290, it was held that a statute requiring illuminating oil which was held for sale to be first inspected, and fixing the fees for inspection, was a valid exercise of the police power, and the court said: "On its face the act is a bona fide police regulation, a proper inspection law and not a law levying a tax. What is a reasonable fee for inspection under such laws must depend largely upon the sound discretion of the legislature having reference to all the circumstances and necessities of the case; and unless it is manifestly unreasonable in view of the purpose of the law as a police regulation, the court will not adjudge it a tax."
In Consolidated Coal Co. v. The People, 186 Ill. 134, the court held "that under the police power the legislature has the right to provide for the inspection of mines and that it also has the right to place the burden of the expense of such inspection upon the mine owners," and that a law was not in violation of the Fourteenth Amendment of the Constitution of the United States as one denying equal protection of the laws or taking property without due process of law because it did not lay down proper rules for its impartial execution in fixing fees to be charged upon a basis of the number of men employed, size of the mine or "some definite circumstance or condition," and fixing a reasonable number of inspections to be made annually by which the exercise of an arbitrary discretion might be avoided. The inspection fee was fixed at not less than six dollars nor more than ten dollars a visit. By statute it became the inspector's duty to inspect "as often as he may deem necessary and proper" and "at least four times a year."
In City of New Orleans v. Kee, 31 So. (La.) 1014, the court held an ordinance constitutional which provided for inspection of laundries and required the laundry to pay the *Page 518 
inspection fee. In Morgan's Steamship Co. v. Louisiana Boardof Health, 118 U.S. 455, a statute was held to be valid which required steamship vessels to submit to inspection and pay a fee therefor.
In Baldwin v. Louisville and Nashville R.R. Co., 7 L.R.A. (Ala.) 266, an act made it a misdemeanor for any railroad to have in its employ any engineer, fireman, brakeman, conductor, gateman, signal-man, c. who did not "possess a certificate of fitness therefor in so far as color blindness and visual powers are concerned" issued by a medical examiner provided for by the act. The railroad company was obliged to pay the examination fee fixed by the act as three dollars. The plaintiff brought suit to recover from the railroad his fees for examining in his capacity as medical examiner employees of the defendant. The court held that the act was not in violation of the Fourteenth Amendment.
In People v. Harper, 91 Ill. 357, the court held an act constitutional which created a board with powers to fix the fees for inspecting grain. In Louisiana State Board v. Standard OilCo., 31 So. 1015, the court held that the act which required the plaintiff board to inspect coal oil throughout the state by reasonable implication confers upon the board authority to exact an inspection fee from the dealer in oil. In Nashville c.Railroad v. Alabama, 128 U.S. 96, the court considered the provision of a statute requiring a railroad to pay a fee fixed at three dollars for the examination of certain of its employees as to color blindness and visual powers and held the same to be constitutional as not depriving such railroad of property without due process of law. In Smith v. Ala., 124 U.S. 465, the plaintiff in error, a locomotive engineer, had been convicted of operating a locomotive without a license prescribed in a statute which required all engineers to be examined by a state board of examiners as to their fitness to operate locomotives and forbade the operation of a locomotive by an engineer, not possessing such license, on the main line for the purpose of hauling passengers or freight. The examination fee was *Page 519 
fixed at three dollars which was required to be paid by the engineer. The court held that the act did not contravene the Constitution of the United States and that the statute was valid under the police power of the state. Upon the point now under consideration see Charlotte c. R.R. v. Gibbes, 142 U.S. 386;Daniels v. Hilgard, 77 Ill. 640; People v. Smith,108 Mich. 527; People v. Squire, 107 N.Y. 593; State v.Murlin, 137 Mo. 297; Commonwealth v. Bonnell, 8 Phila.Rep. 534; Davis Coal Company v. Polland, 158 Ind. 607. A somewhat novel case of a law aiming to protect the public against the dangers incident to a business is considered in State v.Cassidy, 22 Minn. 312. An act making it an offence to sell spirituous liquors without having a special license (in addition to all other licenses) for which a fee of ten dollars must be paid "to establish a fund for the foundation and maintenance of an asylum for inebriates" was held to be a valid exercise of the police power. In Noble State Bank v. Haskell, 219 U.S. 104, the court considered a statute of Oklahoma which provided for a levy upon all banks existing under the laws of the state an assessment of a percentage of each bank's average deposits to pay the loss arising to depositors in banks which might become insolvent. The court sustained the constitutionality of this statute, and held that when the legislature of Oklahoma declared that said regulation was a necessary safeguard to banking the court cannot say that it is wrong. Upon petition for rehearing the court said, 219 U.S. at p. 580, "We fully understand the practical importance of the question and the very powerful argument that can be made against the wisdom of the legislation, but on this point we have nothing to say, as it is not our concern."
It is no just criticism of the amount of compensation fixed by law for public office or public service that perhaps some person may be found in the community who will undertake to perform it for less. The provisions of Section 5 wherein the General Assembly in its legislative discretion has fixed three dollars per day as the compensation of a fireguard *Page 520 
cannot be regarded as unconstitutional because the respondent before the passage of the act was able to make an arrangement with Mr. Gallagher to act for two dollars per day. Such a principle if adopted by this court would lead to a declaration of the unconstitutionality of a great number of acts of the General Assembly in which a fee is fixed or compensation provided for the performance of some public act.
We have in this State many statutes providing for inspection and inspection fees. See the following chapters of General Laws, 1909. Chapter 220 requires the insurance commissioner to examine insurance companies and the insurance company to pay the commissioner the expense of such examination. Chapter 157 provides for the inspection and branding of beef and pork and fixes the fees which are to be paid by the dealer and retained by the inspector and imposes penalties in certain cases for sale without inspection. Said Chapter 157 and Section 6 of Chapter 30 were amended by Chapter 1026 of the Pub. Laws, 1914, by fixing a salary for the state inspector and providing that the inspection fees should be turned over to the general treasurer but the cities and towns may still elect inspectors of beef and pork and "provide for their compensation by salary or fees." Chapter 158 provides for the inspection of hides and leather, fixes the inspector's fees which are to be paid by the owner and retained by the inspector. Chapter 159 provides for the inspection of lime, fixes the inspection fees to be paid by the burner of the lime and retained by the inspector and imposes a penalty for selling or exporting lime not branded by the inspector. Chapter 160 provides for the inspection of fish, fixes the inspection fees to be paid by the owner and retained by the inspector and imposes a penalty for selling fish not inspected and branded. Chapter 161 provides for the inspection and survey of lumber shipped into this State, fixes the fees to be paid by the owner and retained by the inspector and imposes a penalty for dealing in such lumber which has not been inspected and surveyed. Chapter 162 provides for the inspection of hoops, fixes the *Page 521 
fees to be paid by the owner and retained by the inspector and imposes a penalty for shipping hoops which have not been inspected. Chapter 163 provides for the inspection of scythe-stones, fixes the fees to be paid by the owner and retained by the inspector and imposes a penalty for selling or exporting scythe-stones which have not been inspected. Chapter 164 provides for the inspection of salaratus, soda and cream of tartar, fixing a fee for inspection and certificate of analysis which is to be paid by the dealer and retained by the inspector and imposes a penalty for selling such articles when impure. Chapter 165 provides for the measure and sale of grain, meal and salt, fixes the fees to be paid by the owner and retained by the official measurer and imposes a penalty for the sale of such articles from a vessel or railroad car in quantities greater than twenty-five bushels without having the same duly measured and duly certified by the official measurer. Chapter 166 provides that "all cotton sold in this state, unless specially agreed, shall be weighed" by the official weigher; said chapter fixes the fees which are to be paid by the owner and retained by the weigher. Chapter 170 provides for the inspection, sale and keeping of inflammable and explosive fluids, fixes the fees to be paid by the dealer and retained by the inspector and imposes penalties for keeping or selling certain petroleum oils and products thereof which have not been inspected. Chapter 171 provides for weighing of neat-cattle, fixes the fees for weighing, one-half of which shall be paid by the seller and one-half by the buyer, to be retained by the town weigher and imposes a penalty on persons "slaughtering or weighing any neat-cattle, and being obliged to account for the same to the owner or seller thereof as aforesaid, who shall not weigh and account" for all "parts of such cattle denominated weighable as aforesaid." Chapter 194 provides for sealing of weights and measures, fixes the fees which are to be paid by the owner and retained by the official sealer and imposes a penalty for using weights or measures which have not been sealed. Chapter 195 provides for gauging, *Page 522 
fixes the fees to be paid by the owner and retained by the gauger and imposes a penalty for selling commodities by gauge or gauge-marks not made by an official gauger.
Perhaps the market man like the theatre manager would prefer to have his business inspected and regulated by his own servant. We have no doubt that the market man could save a considerable expense by having his large number of weights and measures sealed by one of his employees possessing the requisite skill. It is probable that such market man could arrange with his employee to do the work for a compensation much less than the statutory fee of the public sealer. That fact however has no bearing upon the question of the constitutionality of the statute relating to the sealing of weights and measures. It is the policy of the law to surround a public official with a degree of independence the better to enable him faithfully to perform his duties to the public.
My conclusion that Section 5 provides for the performance by the fire inspector of a public duty and not of a private service for the theatre manager is really determinative of the questions before us because, as I have already said it is undoubtedly within the power of the General Assembly to fix the compensation and regulate the employment of this public inspector. I will, however, consider at length the contention of the respondent that the provisions fixing the compensation of this public servant at three dollars per day, providing that his salary shall not be reduced by the theatre manager and that he may not be discharged by the theatre manager are entirely arbitrary and have no reasonable relation to the protection of audiences in theatres in the city of Providence.
For the proper understanding of the cases in which a party has questioned the constitutionality of legislation purporting to be enacted under the police power, the distinction between the question of legislative power and the matter of legislativepolicy must always be borne in mind. Mr. Justice HUGHES inChicago c. v. McGuire, 219 U.S. at p. *Page 523 
569, says: "The principle involved in these decisions is that where the legislative action is arbitrary and has no reasonable relation to a purpose which it is competent for government to effect, the legislature transcends the limits of its power in interfering with liberty of contract; but where there is reasonable relation to an object within the governmental authority, the exercise of the legislative discretion is not subject to judicial review. The scope of judicial inquiry in deciding the question of power is not to be confused with the scope of legislative considerations in dealing with the matter ofpolicy. Whether the enactment is wise or unwise, whether it is based on sound economic theory, whether it is the best means to achieve the desired result, whether, in short, the legislative discretion within its prescribed limits should be exercised in a particular manner, are matters for the judgment of the legislature, and the earnest conflict of serious opinion does not suffice to bring them within the range of judicial cognizance." In McLean v. Arkansas, 211 U.S. 547, the court said, "The legislature, being familiar with local conditions, is, primarily, the judge of the necessity of such enactments. The mere fact that a court may differ with the legislature in its views of public policy, or that judges may hold views inconsistent with the propriety of the legislation in question, affords no ground for judicial interference, unless the act in question is unmistakably and palpably in excess of legislative power."
Courts as evidenced by their opinions in many cases have scrutinized very carefully the claims that legislation in question before them was within the scope of the police power. When, however, it has been determined that the matter as to which regulation has been provided did have such a relation to the public health, safety, morals and welfare as to present a proper occasion for the exercise of the police power then it has been recognized that a very wide discretion rests in the legislature in determining the policy or the methods to be employed in its exercise. In Holden v. Hardy, 169 U.S. 366, at page 397, the court said: "Though *Page 524 
reasonable doubts may exist as to the power of the legislature to pass a law, or as to whether the law is calculated or adapted to promote the health, safety or comfort of the people, or to secure good order or promote the general welfare, we must resolve them in favor of the right of that department of government." In speaking of the limits of judicial discretion the court inWilson v. New, 243 U.S. 332, at p. 359, said: "While it is a truism to say that the duty to enforce the Constitution is paramount and abiding, it is also true that the very highest of judicial duties is to give effect to the legislative will and in doing so to scrupulously abstain from permitting subjects which are exclusively within the field of legislative discretion to influence our opinion or to control judgment."
This principle has been adopted by this court without a contrary opinion down to the present time.
In East Shore Land Co. v. Peckham, 33 R.I. 541 at 548, this court said: "All statutes are presumed to be valid and constitutional and the burden of proving the unconstitutionality of any statute is upon the party raising the question; furthermore, the rule is that he must prove it beyond a reasonable doubt."
In State v. Kofines, 33 R.I. 211, at 218, the court said: "A reasonable doubt is to be resolved in favor of the legislative action, and the act sustained. Cooley on Constitutional Limitations, p. 252 and cases cited. `Before an act is declared to be unconstitutional it should clearly appear that it cannot be supported by any reasonable intendment or allowable presumption.People v. Supervisors of Orange, 17 N.Y. 235, 241 . . . Therefore it is incumbent upon the respondents to satisfy this court beyond all reasonable doubt that the act in question is unconstitutional in the particulars complained of.'"
The opinion of this court in Cleveland v. Tripp,13 R.I. 50, at 65, was as follows: "Our conclusion is, that the complainants are not entitled to relief. We have reached this conclusion not without much hesitation, but in obedience *Page 525 
to the rule that a statute duly enacted, however questionable it may be in point of constitutionality, is not to be pronounced void for unconstitutionality until the court is clearly convinced of it."
In the Opinion to the Governor, 24 R.I. 603, 606, this court said: "Both this court in State v. Peckham, 3 R.I. 289
and the Supreme Court of the U.S. in Munn v. People, 94 U.S. 113, have declared that the legislature is the exclusive judge of the propriety and necessity of legislative interference within the scope of legislative power. If a state of facts could exist which would justify legislation, it is to be presumed that it did exist."
We will now consider the policy or the method adopted by the General Assembly in Section 5 for the purpose of guarding the safety of audiences in theatres in the city of Providence. It would tend to a better understanding of this policy of the General Assembly if we should note the historical development in this State of legislation of this character. By Sec. 5, Chap. 131, Gen. Laws, 1909, it was provided that the board of fire commissioners, or in case there was no such board, the chief of the fire department, in every city should station in every theatre during the time any audience was present therein a fireman and the licensee of the theatre should pay such city for the attendance of said fireman two dollars for every day during which a performance should be given in such theatre. By reason of the great increase in the number of theatres in the city of Providence the demands upon the fire department by reason of the assignment of firemen for service in the theatres became so great that by Chapter 1366, Pub. Laws, 1916, it was provided that, instead of a fireman being stationed by the board of fire commissioners in each theatre in the city of Providence, the licensee of such theatre should "employ" a suitable person approved by said board who should be stationed in such theatre, who should there perform the duties prescribed by said board and who should have no other duties, whose continuance in service depended *Page 526 
upon the continued approval of the board and who should not be discharged by said licensee except with the prior approval of said board. The next change came in the January session, 1919, when by Chapter 1780 of the Public Laws it was provided that the proprietor of a theatre in Newport should pay three dollars per day instead of two dollars per day to the city for the services of a fireman stationed in a theatre. By the provisions of Chapter 1780, Public Laws, 1919, Section 5 was again amended to the form in which it now stands, the essential parts of which have been quoted above. It cannot be questioned that by the original provisions of Section 5 a city fireman stationed in a theatre was not the servant of the theatre manager but was a person performing a public function and for that public service it was within the power of the legislature to compel the theatre manager to pay the city. This is in accord with the cases cited above. For the reasons that we have named the city was relieved of the duty of assigning members of the fire department for service in theatres and the theatre manager was permitted to select a person who should act as a fireguard in his theatre but with great particularity the duties of the fireguard or inspector so selected are designated and his relations to the fire board are defined. It is clear that the legislature intended that in every respect save in the method of selection the fireguard should exactly take the place of the city fireman. Everything that the city fireman had formerly done the fireguard must do; and the exclusive oversight and control which the board of fire commissioners had over its fireman was continued in it over the fireguard selected by the theatre manager. If, instead of permitting the theatre manager to select a person for the approval of the board, the statute had provided that the theatre manager should choose for service in his theatre one from a body of theatre fire inspectors first selected and established by the board of fire commissioners would the situation have been different? In either case the manner of selection would be an immaterial circumstance. The *Page 527 
essential matter in determining the legal status of the fireguard in his relations to the theatre manager is the nature of his service. It was unmistakably public service formerly performed by the public fireman. The inspector is exercising a public function and discharging a public duty. There can be no question that for that public duty the legislature might fix the compensation. At first in its discretion the legislature did not fix the compensation but left it to such arrangement as should be made between the theatre manager and the inspector. Later in its discretion the legislature saw fit to name the minimum amount of compensation which the fire inspector should receive for his public service and further provided that the same should not be reduced without the prior approval of the board of fire commissioners. This court should not assume that these later provisions were enacted from any desire on the part of the legislature either to benefit the person, who might act as fire inspector, or to oppress the theatre manager; but we should assume that such provisions, in the judgment of the General Assembly, had a direct bearing upon the efficiency of the fire inspectors and hence upon the safety of theatre audiences in Providence. In accordance with the universally accepted doctrine all presumptions must be in favor of the validity of legislative action and if upon any view such action would be justified it should be permitted to stand. That has always been the position of this court. It was said in the Opinion to the Governor,24 R.I. 603, "If a state of facts could exist which would justify legislation it is to be presumed that it did exist." The determination as to the reasonableness of the provisions as to compensation and whether they have a fair connection with the efficiency of fire inspectors depends upon a knowledge of the facts regarding the situation, and what experience has shown to the public authorities in the city of Providence. This knowledge can be gained only by investigation. The legislature can make such investigation; this court cannot. People v. Smith,108 Mich. 527; Horton *Page 528 
v. Old Colony Bill Posting Co., 36 R.I. 507. After the General Assembly has made its investigation and determined upon the regulations which in its judgment are desirable and tend to promote the public safety this court should not oppose to that judgment of the legislature, based upon such investigation, the Court's conclusions founded entirely upon conjecture as to the situation. It was stated to us in argument that at the hearing before the committee of the General Assembly it appeared that a certain theatre manager in Providence desired to be relieved of the presence of an inspector who appeared to said manager to be too zealous in insisting upon an observance of the directions which the fire board had made for the public safety; but whose conduct and service had the full approval of said board. The manager was unable to discharge the inspector directly but accomplished the same indirectly by reducing his compensation to such a low figure that the inspector was forced to resign. Upon this the legislature in its discretion, in order that the personal interests of a inspector should not make him seek the favor of a theatre manager rather than zealously observe the directions of the fire board, fixed upon three dollars per day as a fair and reasonable minimum compensation for such inspector in Providence and provided that such compensation should not be reduced save with the approval of the board of fire commissioners. Now we will not accept that statement made by counsel before us, although not contradicted, as being an exact statement of the facts nor as representing the reason that caused the legislature to adopt said provisions, but we will receive it as part of an argument by the State setting forth a possible situation which might confront the public authorities in Providence and might appeal to the discretion of the General Assembly. It is surely a state of facts which could exist and as we have said in the Opinion to the Governor, 24 R.I. 603, "If a state of facts could exist which would justify legislation it is to be presumed that it did exist." *Page 529 
It has been suggested that the provisions as to salary particularly the provision that the salary should not be reduced without the approval of the fire board, are entirely unnecessary provisions; that the object of the legislation which is to protect the safety of audiences would be as adequately secured if these provisions were omitted. It has been urged that if an inspector appears to the board of fire commissioners to be unfaithful it may require his removal and the selection of another man; and that to give to said board rather than to the theatre licensee control over his salary is entirely unnecessary. The value of this method of protecting a theatre audience depends upon the efficiency of the inspection. It requires no argument to establish the proposition that it will tend to that efficiency if the inspector is in every way dependent upon the board and all his interests compel him to a faithful and painstaking observance of their directions, rather than that as to his personal interest he should look to the theatre manager whose notions of necessary regulation may not be in accordance with that of the fire board. If in that divided loyalty his desire to obtain the favor of his paymaster leads him to be lax in his duty to the public it is not enough to say that for that laxity he may be removed for before the inefficiency may be discovered by the board a serious tragedy may have occurred. The suggestion of a lack of necessity for any of these regulations is entirely irrelevant to the consideration of the constitutionality of the section in question. Whether or not a given regulation shall appear to a court to be necessary or unnecessary is not the criterion of constitutionality. The regulations which should be prescribed to effect a given purpose are matters addressed to the wide powers of discretion and judgment possessed by the General Assembly and it is no valid objection to a regulation that its necessity should not be apparent to some mind which is not fully informed as to the situation and the particular purpose which is behind the regulation. If it was for the members of a court to prescribe the policy *Page 530 
and method of regulation they might adopt an entirely different scheme. They might be of the opinion that the plan of the legislature is practically faulty and ill-advised; that it will quite likely fail of its purpose or that some of its details are unnecessary but for any or all of these reasons the legislation in question should not be declared unconstitutional unless the provisions are without doubt unrelated to the matter under consideration and so clearly unreasonable and arbitrary as to be oppressive. Our fundamental test must be applied. If a state of facts could exist which would justify the regulation it is to be presumed that it did exist. In the case dealing with billboard advertising in the city of Providence, Horton v. Old ColonyBill Posting Co., 36 R.I. 507, the ordinance under consideration was passed in accordance with the authority given by statute to the city council of Providence to regulate such outdoor advertising "in order to preserve the health, safety, morals and comfort of the inhabitants of this state." This was a delegation to said city council of a part of the police power of the State. An examination of said ordinance discloses a number of regulations which are not apparently necessary for the preservation of the health, safety, morals and comfort of the inhabitants of the State. As to a number of the provisions this court was not free from doubt even as to their reasonableness, yet they were approved. The court held that "In view of the fact that the lawmaking body has far more opportunity to ascertain and meet the public need than the court can have, and in view of the wide latitude permitted the legislative branch in determining the public needs and the appropriate remedies, the court should uphold the limitations on size" (of billboards) "imposed by this section, which in our opinion are not clearly unreasonable," and the court quoted with approval the language of the opinion In reWilshire, 103 Fed. 620, as follows: "I entertain a good deal of doubt in respect to the reasonableness of the maximum limitation placed upon the structures in question by the municipal authorities of the *Page 531 
city of Los Angeles, but the fact that this doubt exists is sufficient reason for the court to decline to adjudge the ordinance invalid. It is only in clear cases that such a judgment should be given."
In the foregoing part of the opinion I have dealt with the respondent's various contentions that said Section 5 deprives the respondent of its liberty and property without due process of law. We find no validity in any of them. They are all based upon its misconception that the relation of the theatre licensee to the fire inspector is that of master and servant; whereas in fact and law the fire inspector is a public servant performing public duties, which it was clearly within the power of the State to regulate and for which it might fix a compensation, and charge the payment of the same upon the theatre manager whose business was the subject of the regulations.
The respondent's contention is that inasmuch as said Section 5 does not operate uniformly upon all the theatres in the State the act is therefore in violation of Article I, Section 2 of the Constitution of Rhode Island which declares that "the burdens of the state ought to be fairly distributed among its citizens" and is in violation of the Fourteenth Amendment to the Constitution of the United States which requires that no state shall deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of its laws.
The respondent contends that said Section 5 imposes an unequal burden on him in the conduct of his business, in other words, imposes a heavier burden upon his theatre and all other theatres situated in the city of Providence than it imposes on the same business in other cities. It is not suggested that the act is invalid because it operates only as to cities and does not apply to the towns and yet some of our towns have thickly populated and congested centers in which theatres are conducted. In Providence, the largest city in the State, we have special provisions for supplying *Page 532 
fireguards or fire inspectors for the theatres. No fireguard is required for theatres situated in towns. In the cities of Pawtucket and Cranston theatres must pay the city two dollars per day for a regular fireman stationed in the theatre; theatres in Newport pay the city three dollars per day for a regular fireman; theatres in Providence and Newport pay the same amount. In Providence, Woonsocket, and Central Falls theatre licensees must "employ" a suitable person approved in Providence by the board of fire commissioners and in Woonsocket and Central Falls by the chief of the fire department. In Providence the theatre must pay whatever price may be necessary which shall not be less than three dollars per day to secure a competent person approved by the board of fire commissioners.
The statute makes three classes of theatres and imposes a slightly different burden on each class, Providence and Newport in one class, Pawtucket and Cranston in another class and those in Woonsocket and Central Falls in a third class. The Providence class differs from the Woonsocket and Central Falls class in that the Providence theatre must pay the fireguard at least three dollars per day and such fireguard is not permitted to have any other duties whereas in the Woonsocket and Central Falls class no minimum fee is fixed and the fireguard is not forbidden to have other duties.
It is to be noted that the act applies equally to all theatres in the city of Providence.
Said Section 5 is not in conflict with the Constitution of Rhode Island, Article I, Section 2, which reads as follows: "All free governments are instituted for the protection, safety and happiness of the people. All laws, therefore, should be made for the good of the whole; and the burdens of the state ought to be fairly distributed among its citizens."
In the case of In re Dorrance Street, 4 R.I. at 249, AMES C.J., in discussing the last clause of the foregoing section said: "We will not stop to notice the very general language and declaratory form of this clause; setting forth *Page 533 
principles of legislation rather than rules of constitutional law — addressed rather to the general assembly by way of advice and direction, than to the courts, by way of enforcing restraint upon the lawmaking power. We do not mean to say that a law, purporting to impose a tax or burden of some sort upon the citizen may not be in its distribution of the burden, both in design and effect, so outrageously subversive of all the rules of fairness, as not to come so far within the purview of this general clause, as to enable the court to save the citizen from oppression by declaring it to be void. But evidently a wide discretion with regard to the distribution of the burdens of state amongst the citizens was intended to be reposed in the general assembly by the will of the people, as signified in this clause of the constitution. The form is `ought to be,' the word is `fairly' distributed, not `equally' even — unless equality be fair, which it is not always in any sense, and never is in some senses; and especially, the words are not `equally upon property,' or words to that effect, as in the constitution of Louisiana." . . . "All taxation is more or less unfair, and in any proper sense, even unequal. Perfect fairness would be, to make all those who are benefited by the burdens of the state to bear them, and to extend the burden in due proportion to every person according to this benefit." Of course it is not only impracticable but impossible to frame and enforce laws which do exact justice to all. Our statute requiring motor vehicles to be registered and licensed is a good example. In order to maintain and improve our state highway system a tax is imposed on motor vehicles; no similar tax is imposed on horse-drawn vehicles using and impairing the highways. And again, the annual tax itself is graduated according to the horse-power of the motor vehicle without any reference whatever to the time or distance which motor vehicles travel on the highways; motor trucks, particularly those transporting heavy loads, probably do far greater damage to the highways than do pleasure motor vehicles which are required to pay a registration fee (dependent *Page 534 
upon horse-power) ranging from $5 to $25, while commercial motor vehicles, and motor trucks regardless of the horse-power thereof pay a fee of $7; but such legislation has been held to be not unconstitutional. Hendrick v. Maryland, 235 U.S. 610; Kane
v. New Jersey, 242 U.S. 160. While the Fourteenth Amendment to the Federal constitution provides that no state shall deny to any person within its jurisdiction the equal protection of its laws this provision has been uniformly held to be entirely consistent with the power of a state legislature to make classification as to the subjects of legislation provided all members of a class are treated equally. The following language was quoted with approval by this court in Sayles v. Foley, Blomquist, 38 R.I. p. 491: "In Jeffrey Mfg. Co. v. Blagg, 235 U.S. 576, it is stated: `This court has many times affirmed the general proposition that it is not the purpose of the Fourteenth Amendment in the equal protection clause to take from the States the right and power to classify the subjects of legislation. It is only when such attempted classification is arbitrary and unreasonable that the court can declare it beyond the legislative authority.' In Kidd v. Ala. 188 U.S. 730, 733, the court says: `We need not repeat the commonplaces as to the large latitude allowed to the states for classification upon any reasonable basis,'" (citing cases). See also Horton v. OldColony Bill Posting Co., 36 R.I. 507; Miller v. Wilson,236 U.S. 373; Bosley v. McLaughlin, 236 U.S. 385; SingerSewing Machine Co. v. Brickell, 233 U.S. 304; KeokeeConsolidated Coke Co. v. Taylor, 234 U.S. 224; InternationalHarvester Co. v. Missouri 234 U.S. 199; St. John v. NewYork, 201 U.S. 633, 637.
Mr. Justice VAN DEVANTER, in discussing the power of the legislature to make classification, said in Lindsley v.Natural Carbonic Gas Co., 220 U.S. at p. 78, "The rules by which this contention must be tested, as is shown by repeated decisions of this court, are these: 1. The equal protection clause of the Fourteenth Amendment does not take from the State the power to classify in the adoption of police laws, *Page 535 
but admits of the exercise of a wide scope of discretion in that regard, and avoids what is done only when it is without any reasonable basis and therefore is purely arbitrary. 2. A classification having some reasonable basis does not offend against that clause merely because it is not made with mathematical nicety or because in practice it results in some inequality. 3. When the classification in such a law is called in question, if any state of facts reasonably can be conceived that would sustain it, the existence of that state of facts at the time the law was enacted must be assumed. 4. One who assails the classification in such a law must carry the burden of showing that it does not rest upon any reasonable basis, but is essentially arbitrary," citing, — `Bachtel v. Wilson,204 U.S. 36, 41; Louisville  Nashville R.R. Co. v. Melton,218 U.S. 36; Ozan Lumber Co. v. Union County Bank, 207 U.S. 251, 256; Munn v. Illinois, 94 U.S. 113, 132; Henderson BridgeCo. v. Henderson City, 173 U.S. 592, 615."
As was said in Heath  Milligan v. Worst, 207 U.S. at p. 354: "A classification may not be merely arbitrary but necessarily there must be great freedom of discretion, even though it result in `ill-advised, unequal and oppressive legislation.'"
In State v. Read, supra (12 R.I. 137), this court held valid a statute making a very novel classification in reference to the use of land within one mile of an outdoor meeting held by any religious society. The statute prohibited all persons other than the religious society except "innkeepers, grocers or other persons from pursuing their ordinary business at their usual place of doing business" and persons selling victuals in their usual place of abode from selling food or other merchandise within one mile of such meeting. The act was unnecessary to prevent the sale of intoxicating liquors as at the time of its passage statutes were in force, with penalties more severe, prohibiting the sale of intoxicating liquors. To sell food on one's property (except "in his usual place of abode") within one mile of an out-door meeting held by any religious society is made a misdemeanor *Page 536 
by the statute unless the sale be made with the consent of the society. Had the society consented to the acts complained of the defendant would have been guilty of no offence. Giving the society the right to consent to such sales might be regarded as tantamount to creating a monopoly in the sale of food, c., and hence creating a favored class. The statute prohibited all persons other than the society within one mile radius of the meeting from using their property in a particular manner without consent of the society. The statute imposed an unequal burden upon one class of land owners. It says in substance, whenever a religious society shall spread its tent in a community and hold its meetings or holds its meetings out of doors in such community that all land owners within one mile of such meeting lose the right, while such meeting is being so held, to use their property in the same manner as they may lawfully use it before the meeting commenced and after it ended. Shore resorts, county fairs and even the same religious societies when holding their meetings in a church edifice are not similarly protected from encroachment. But as the act applied to all religious societies it was upheld as a valid exercise of the police power of the state.
In American Sugar Refining Co. v. Louisiana, 179 U.S. 89, it was held that "a state statute imposing a license tax upon persons and corporations carrying on the business of refining sugar and molasses does not, by exempting from such tax `planters and farmers grinding and refining their own sugar and molasses,' deny sugar refiners the equal protection of the laws within the Fourteenth Amendment."
In Holden v. Hardy, 169 U.S. 366, an act limiting labor in mines only to eight hours a day was held a valid exercise of the police power and not in violation with the Fourteenth Amendment.
In McLean v. State of Ark. 211 U.S. 539, the court refused to hold that a legislative act requiring coal to be measured for payment of miners' wages before screening to be an unreasonable police regulation and held that the act was *Page 537 
not unconstitutional under the due process or the equal protection clause of the Fourteenth Amendment and held that it was not an unreasonable classification to divide coal mines into those where less than ten miners are employed and those where more than that number are employed and that a state police regulation is not unconstitutional under the equal protection clause of the Fourteenth Amendment because applicable only to mines where more than ten miners are employed.
In Louisiana St. Board of Health v. Standard Oil Co.,
31 So. 1015, the court considered an act which required the inspection of coal oil "in every city and town of not less than two thousand inhabitants except the city of New Orleans." Inspection in the latter city had been provided for by a special act. The court assumed that there was no question as to the constitutionality of the act under consideration.
In Minn. Ry. v. Beckwith, 129 U.S. 26, a statute providing that if live stock strayed upon railroad tracks, by reason of there being no fence, where the railroad had the right to fence, and were injured or killed, the railroad should be liable for the damage, and if such corporation neglects to pay the value of damage done to such stock within thirty days after notice in writing, accompanied by an affidavit of such injury or destruction, "such owner shall be entitled to recover double the value of the stock killed or damages caused thereto" was held not to be in violation of the equal protection clause of the Fourteenth Amendment. And in Mo. Pacif. R.R. Co. v. Humes,115 U.S. 512, a similar statute was held to be a valid police regulation as it provided against accident to life and property.
Mountain Timber Co. v. Washington, 243 U.S. 219. The Washington Workmen's Compensation Act provided for the creation of a state fund for compensation of workmen injured and dependents of workmen killed in employments classed as hazardous and abolished (except in certain cases) the action at law by employees against employers for damage due to negligence. The different hazardous industries were *Page 538 
classified. The scheme was to tax each employer engaged in a given class in proportion to his payroll to meet the loss in such class. Held that the act did not violate the Fourteenth Amendment. To the same effect see Sayles v. Foley, Blomquist,38 R.I. 484.
In N.Y. Central R.R. Co. v. White, 243 U.S. 188, the N Y Workmen's Compensation Act, requiring the employer to secure the compensation required by the act to injured employees and their dependents by insurance or by deposit of securities with the state commissioner was held valid as not denying the equal protection of the laws.
In Noble State Bank v. Haskell, 219 U.S. 104, the court sustained an Oklahoma statute which levied upon all banks existing under the laws of the state an assessment of a percentage of the bank's average deposits to pay the loss of depositors in insolvent banks.
In Minn. Iron Co. v. Kline, 199 U.S. 593, an act provided that in actions of negligence for personal injuries against railroads the negligence of a fellow servant was no defence. Held not in violation of the Fourteenth Amendment and not class legislation. To the same effect see Mo. Pac. R.R. Co. v.Mackey, 127 U.S. 205. In Lieberman v. Van de Carr, 199 U.S. 552, a statute prohibiting the sale of milk without a permit from the state board of health was held not in violation of the Fourteenth Amendment as depriving persons in that business of their property without due process of law or denying them the equal protection of the laws.
In Chicago c. R.R. Co. v. McGuire, 219 U.S. 549, the court, in an opinion by Mr. Justice HUGHES, considered the validity of a statute limiting the rights of railroads and their employees to contract. The act applied to railroad corporations only. It was held that the "state has power to prohibit contracts limiting liability for injuries made in advance of the injury received, and to provide that the subsequent acceptance of benefits under such contracts shall not constitute satisfaction of the claim for injuries received *Page 539 
after the contract," and that such a statute does not impair the liberty of contract, take property without due process of law or deny equal protection of the law in violation of the Fourteenth Amendment.
In N.Y. v. Squire, 145 U.S. 175 (107 N.Y. 593), it was held that an electrical commission act, to regulate electric light, power, etc., companies, violated no contractual rights of the corporation and was not in violation of the Fourteenth Amendment, that no state shall deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws. The board of commissioners was authorized to assess the several corporations affected by the act to pay the expenses and salaries of the board. The act was held to be not unconstitutional notwithstanding the fact that it applied only to cities with a population of more than five hundred thousand.
In the case of In re Williams, Petr., 79 Kas. 212, the petitioner was convicted of selling powder in violation of a statute which provided "it shall be unlawful for any individual, firm or corporation to sell, offer for sale or deliver for use at any coal-mine or mines in the State of Kansas, black powder in any manner except in original packages containing twelve and one half pounds of powder, said package to be securely sealed," c. The act applied to no explosive except black powder and was limited to coal mines, but the court held that the statute did not violate the state constitution or the equal protection clause of the Fourteenth Amendment. The court quoted with approval fromMinn. R. R. Co. v. Beckwith, 129 U.S. 26, 29, as follows: "But the clause (of the fourteenth amendment) does not limit, nor was it designed to limit, the subjects upon which the police power of the state may be exerted. The state can now, as before, prescribe regulations for the health, good order and safety of society, and adopt such measures as will advance its interests and prosperity. And to accomplish this end special legislation must be resorted to in numerous cases, *Page 540 
providing against accidents, disease and danger, in the varied forms in which they may come. The nature and extent of such legislation will necessarily depend upon the judgment of the legislature as to the security needed by society."
See also State v. Cassidy, 22 Minn. 312; Charlotte c.R.R. v. Gibbes, 142 U.S. 386; Davis Coal Co. v. Polland,158 Ind. 607; State v. Murlin, 137 Mo. 297; Gundling v.Chicago, 177 U.S. 183; Dayton Coal  Iron Co. v. Barton, 53 S.W. (Tenn.) 970; Harbison v. Iron Wks. 103 Tenn. 421, 53 S.W. 955; Daniels v. Hilgard, 77 Ill. 640; W.W. Cargill Co.
v. Minn., 180 U.S. 452; People v. Smith, 108 Mich. 527;Opinion to the Governor, in re Met. Park Loan, 34 R.I. 191.
Suppose the legislature instead of passing the act in question, classifying the theatres of the state according to cities, had passed a general enabling act authorizing the various cities to adopt ordinances for the protection of audiences in theatres against fire. Each city pursuant to such authority might adopt an ordinance, to meet the needs of the particular city, different from that adopted for every other city, and yet each ordinance would be valid provided it was fair and reasonable. It is axiomatic that the legislature can do that which it can delegate others to do. Each city would be permitted a wide latitude in determining its peculiar needs and appropriate remedy. Had each of our several cities passed an ordinance identical with the provisions of said Section 5 as applicable to such city, could it be said that any one of such ordinances was clearly unfair and unreasonable?
Pub. L. Chap. 542, passed at the January session, 1910, was "An act authorizing cities and towns to regulate certain out-door advertising." Pursuant to this act the city of Providence passed Chap. 443 (1910) of the ordinances of the city of Providence which ordinance provided with great detail for the regulation of billboards and out-door advertising. Said ordinance did not affect all classes equally. It prohibited *Page 541 
the advertising of intoxicating liquors within two hundred feet of a school house or church. It required billboards on roofs of buildings to be constructed, in one section of the city, of incombustible materials and contained no such requirement for other sections of the city. The enabling act and the ordinance passed pursuant thereof each defines the term "out-door advertising," and provides that the term "shall not include advertising located upon private property and relating exclusively to the business conducted on such property or the sale or rental thereof, or advertising in or upon the cars and stations of any common carrier." If it is unnecessary to regulate out-door advertising relating to the business conducted on the property where the advertisement is located it is not entirely clear why it should be necessary to regulate such advertising when it does not relate to the business conducted on such property; but the act affected equally all persons similarly situated and in Horton v. Old Colony Bill Posting Co., supra,
this court held that the enabling act and ordinance were each valid and were not obnoxious to either the Constitution of Rhode Island, Article I, Section 10 or the Constitution of the United States, Article XIV of Amendments, Section 1, as depriving a person of his property without due process of law nor as denying to a defendant the equal protection of the laws in violation of the Fourteenth Amendment of the Constitution of the United States.
Said Section 5 operates alike upon all theatres in the city of Providence and it can by no means be said to be clearly unfair or unreasonable in its provisions applying to theatres in the city of Providence. Indeed, with the present high price of wages it would seem that the respondent is fortunate if he can obtain for three dollars a qualified and duly approved fireguard to be in attendance on his theatre throughout the day and evening performance.
The respondent's other claims of unconstitutionality in Section 5 have been sufficiently answered in the foregoing. We may add that as to Article I, Section 10 of the Constitution *Page 542 
of Rhode Island it has been held in numerous cases that it is a provision guarding the rights of persons accused of crime and that the rights of property of other persons are guarded by other clauses of the constitution of this State or by the provisions of the Federal constitution. State v. Keeran, 5 R.I. 497;State v. Armeno, 29 R.I. 431; State v. Rosenkrans,30 R.I. 374; State v. Hand Brewing Co., 32 R.I. 56; East ShoreLand Co. v. Peckham, 33 R.I. 541. In Reynolds v. Randall,12 R.I. 522, the court said that "grammatically the provisions there seem to apply only in favor of persons accused of crime" yet in that case the court appears to give it a somewhat broader application.
In my opinion said Section 5 is not invalid for any of the reasons urged against it by the respondent.